              IN IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

 Jaimez Nicacio Moreno,                 )      C/A No.: 1:19-2756-DCC-SVH
                                        )
                    Plaintiff,          )
                                        )
                                        )
       vs.                              )
                                        )                 ORDER
 Stephen A. Hoey, M.D., D. Brown,       )
 and A. Adegoke,                        )
                                        )
                    Defendants.         )
                                        )

      Jaimez Nicacio Moreno (“Plaintiff”), a federal inmate proceeding pro se

and in forma pauperis, brought this civil rights action alleging a violation of

his constitutional rights. This matter is before the court on Plaintiff’s motion

for appointment of counsel. [ECF No. 3].

      There is no constitutional right to appointment of counsel in civil cases.

While the court is granted the power to exercise its discretion to appoint

counsel for an indigent party in a civil action, 28 U.S.C. § 1915(e)(1); Smith v.

Blackledge, 451 F.2d 1201 (4th Cir. 1971), such appointment “should be

allowed only in exceptional cases.” Cook v. Bounds, 518 F.2d 779, 780 (4th

Cir. 1975). Plaintiff states he needs counsel because: (1) he does not speak

English; (2) he is uneducated in the law; (3) he is unfamiliar with medical

terminology pertinent to his case; (4) his pro se representation is not in the

interest of justice; (5) he is unable to retain private counsel; (6) his ability to
conduct discovery and draft briefs would be hindered by his incarceration;

and (7) his complaint was filed with the assistance of an inmate legal clerk.

[ECF No. 3 at 1–2].

      After a review of the file, this court has determined that there are no

exceptional or unusual circumstances presented that would justify the

appointment of counsel, nor would Plaintiff be denied due process if an

attorney were not appointed. Whisenant v. Yuam, 739 F.2d 160 (4th Cir.

1984). In most civil rights cases, the issues are not complex, and whenever

such a case brought by an uncounseled litigant goes to trial, the court

outlines proper procedure so the uncounseled litigant will not be deprived of a

fair opportunity to present his case.

      The undersigned acknowledges nonbinding precedent from United

States Courts of Appeals for the Third and Seventh Circuits requiring courts

considering motions pursuant to § 1915(e)(1) to evaluate a pro se plaintiff’s

competence to litigate the case. See Pruitt v. Mote, 503 F.3d 647, 649 (7th

Cir. 2007); Montgomery v. Pinchak, 294 F.3d 492, 499 (3d Cir. 2002).

Although the Fourth Circuit has articulated no similar requirement, the

undersigned finds Plaintiff’s pleadings demonstrate he is sufficiently

competent to pursue means of assistance with his claim within the prison.

Accordingly, Plaintiff’s request for a discretionary appointment of counsel

under 28 U.S.C. §1915(e)(1) is denied.

                                         2
     IT IS SO ORDERED.



September 27, 2019             Shiva V. Hodges
Columbia, South Carolina       United States Magistrate Judge




                           3
